Title: Patrick Gibson to Thomas Jefferson, 13 October 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir Richmond 13th October 1813
            I am favord with your letter of the 6th Inst and shall attend to the several dfts as they appear, I now send you inclosed $300 in small notes—as also a note for renewal on the 29th Inst for your signature—I have this moment learnt from Mr Higginbotham that he is going up immediately, and as there is some risk in sending notes by the mail, I have asked the favor of Mr H: to be the bearer of this—New flour is dull sale at $5.—
            Your obt ServtPatrick Gibson
          
          
            I have paid Mr H: $8 for repairing your Watch
          
         